Name: Commission Regulation (EEC) No 2476/87 of 14 August 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 228/22 Official Journal of the European Communities 15. 8 . 87 COMMISSION REGULATION (EEC) No 2476/87 of 14 August 1987 fixing the amount of the subsidy on oil seeds coefficients of equivalence adapted to the new standard quality ; Whereas provisions specifying that the differential amount is calculated on the basis of the target price less 7,5 % should be adopted ; whereas the differential amounts for the 1987/88 marketing year were calculated on this basis for colza and rape seed subject to the adop ­ tion by the Commission of the Regulation laying down the provisions in question ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2323/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, ' HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1953/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 0 and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2323/87 (9), as amended by Regulation (EEC) No 2395/87 (10); Whereas the standard quality for sunflower seed has been changed by the Council for the 1987/88 marketing year ; whereas the coefficients of equivalence applied to the prices of sunflower seed from third countries should be adjusted accordingly and have not yet been fixed ; whereas the amount of the subsidy for sunflower seed for the 1987/88 marketing year was calculated on the basis of Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u) shall be as set out in the Annexes hereto . 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (12) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (13) for sunflower seed harvested and processed in Portugal is fixed in Annex III. 4. However, the amount of the subsidy for the 1987/88 marketing year for sunflower seed will be confirmed or replaced with effect from 15 August 1987 to take account, where appropriate, of the effects of the change in the standard quality for sunflower seed. Article 2 This Regulation shall enter into force on 15 August 1987. ') OJ No 172, 30. 9 . 1966, p . 3025/66. 2) OJ No L 183, 3 . 7. 1987, p . 7 . 3) OJ No L 164, 24. 6 . 1985, p . 11 . 4) OJ No L 185, 4. 7. 1987, p . 68 . 0 OJ No L 167, 25. 7 . 1972, p . 9 . ^ OJ No L 176, 1 . 7 . 1987, p . 30 . 7) OJ No L 183, 3 . 7. 1987, p. 14. 8) OJ No L 183, 3 . 7. 1987, p . 16 . ») OJ No L 210, 1 . 8 . 1987, p . 41 . 10) O ! No L 218 . 7. 8 . 1987, D . 38 . ( »  ) OJ No L 266, 28 . 9 . 1983, p. 1 . (12) OJ No L 53, 1 . 3 . 1986, p. 47. H OJ No L 183, 3 . 7. 1987, p . 18 . No L 228/2315 . 8 . 87 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 1 . Gross aids (ECU) :  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 25,538 , 25,538 24,924 24,988 25,385 25,539 I. Final aids : l \ (a) Seed harvested and processed in : I \ l  Federal Republic of Germany (DM) 61,72 61,72 60,31 60,57 61,51 62,15  Netherlands (Fl) 68,72 68,72 67,10 67,37 68,43 69,10  BLEU (Bfrs/Lfrs) 1 221,88 1 224,86 1 195,22 1 197,70 1 216,78 1 220,13  France (FF) 186,43 186,43 181,40 181,36 184,33 185,96  Denmark (Dkr) 221,49 221,49 216,01 216,51 219,99 219,81  Ireland ( £ Irl) 20,724 20,724 20,185 20,198 20,528 20,578  United Kingdom ( £) 15,182 ' 15,182 14,698 14,696 14,957 14,920  Italy (Lit) 39 574 39 573 38 424 38 600 39 234 39 245  Greece (Dr) 2 707,89 2 688,37 2 554,96 2 533,38 2 584,33 2 531,81 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 3 835,19 3 835,19 3 714,75 3 712,23 3 773,46 3 770,02 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 024,42 5 020,08 4 877,41 4 873,92 4 942,09 4 925,48 No L 228/24 Official Journal of the European Communities 15. 8 . 87 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 1 . Gross aids (ECU): I I \  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 28,038 28,038 27,424 27,488 27,885 28,039 2. Final aids : l l \ (a) Seed harvested and processed in : I I ||||  Federal Republic of Germany (DM) 67,69 67,69 66,27 66,53 67,48 68,12  Netherlands (Fl) 75,40 75,40 73,78 74,05 75,11 75,79  BLEU (Bfrs/Lfrs) 1 342,04 1 345,03 1 315,38 1 317,86 1 336,94 1 340,30  France (FF) 205,12 205,12 200,09 200,05 203,02 204,65  Denmark (Dkr) 243,38 243,38 237,90 238,40 241,88 241,70  Ireland ( £ Irl) 22,802 22,802 22,264 22,276 22,606 22,657  United Kingdom ( £) 16,822 16,822 16,339 16,337 16,597 16,560  Italy (Lit) 43 567 43 565 42 416 42 592 43 226 43 238  Greece (Dr) 3 028,74 3 009,22 2 875,81 2 854,23 2 905,18 2 852,66 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 385,53 385,53 385,53 385,53 385,53 385,53  in another Member State (Pta) 4 220,72 4 220,72 4 100,29 4 097,77 4 158,99 4 155,55 (c) Seed harvested in Portugal and processed : I I  in Portugal (Esc) 429,31 429,31 429,31 429,31 429,31 429,31  in another Member State (Esc) 5 453,74 , 5 449,39 5 306,72 5 303,23 5 371,40 5 354,79 15. 8 . 87 Official Journal of the European Communities No L 228/25 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 8 1st period (') 9 2nd period (!) 10 3rd period (') 11 4th period (') 12 1 . Gross aids (ECU) : \ ! \  Spain 3,440 3,440 3,440 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 34,413 34,413 34,413 34,886 35,359 2. Final aids : \ \ (a) Seed harvested and processed in (2) : \  Federal Republic of Germany (DM) / 83,04 83,04 83,05 84,27 85,40  Netherlands (Fl) 92,72 92,53 92,53 93,89 95,15  BLEU (Bfrs/Lfrs) 1 650,96 1 647,41 1 650,96 1 673,12 1 695,85  France (FF) 251,94 251,94 251,71 254,82 ' 258,35  Denmark (Dkr) 298,80 298,80 298,80 302,95 307,09  Ireland ( £ Irl) 28,008 28,008 28,005 28,370 28,763  United Kingdom ( £) 20,712 20,712 20,712 21,023 21,333  Italy (Lit) 53 522 53 520 53 401 54 278 55 033  Greece (Dr) 3 740,90 3 717,75 3 690,32 3 737,04 3 797,74 (b) Seed harvested in Spain and processed :  in Spain (Pta) 530,49 530,49 530,49 530,49 530,49  in another Member State (Pta) 4 010,08 4 000,48 3 974,08 4 035,55 4 108,49 . (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6979,33 6 974,01 6 939,30 7 012,29 7 096,24  in another Member State (Esc) 6 752,85 6 747,71 6 714,12 6 784,74 6 865,97 3. Compensatory aids : \ \ \\  in Spain (Pta) 3 951,48 3 941,88 3 915,01 3 976,48 4 049,42 4. Special aid : Il  in Portugal (Esc) 6 752,85 6 747,71 6 714,12 6 784,74 6 865,97 (') Subject to the effect of the new standard quality on the coefficients of equivalence. (*) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1 ,0335380. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 DM 2,074070 2,069000 2,063990 2,059170 2,059170 2,044420 Fl 2,334930 2,331920 2,328730 2,325920 2,325920 2,315410 Bfrs/Lfrs 43,061500 43,045300 43,026000 43,019300 43,019300 42,971400 FF 6,917790 6,924560 6,931730 6,941800 6,941800 6,970020 Dkr 7,909270 7,929210 7,948930 7,974590 7,974590 8,045160 £ Irl 0,774467 0,776037 0,778013 0,780406 0,780406 0,787870 £ 0,699331 0,700526 0,701952 0,703469 0,703469 0,707653 Lit 1 503,78 1 510,98 1 517,66 1 521,19 1 521,19 1 538,56 Dr 156,61200 158,53900 160,28500 162,13200 162,13200 167,57900 Esc 161,91 100 162,85400 163,97900 165,19500 165,19500 168,06900 Pta 140,81100 141,73800 142,50300 143,40100 143,40100 145,61300